DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority  is acknowledged.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 2/14/22 and 9/13/22 has been considered.  A initialed copy is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 1 is drawn a method for treating or reducing the risk of developing a condition or disorder caused by or related to an ethanolamine-utilizing pathogen in a subject in need thereof, said method comprising administering to the subject an effective amount of the lactic acid bacteria capable of utilizing ethanolamine produced by 
(a) culturing lactic acid bacteria capable of utilizing ethanolamine in a culture
medium;
(b) adding to the culture medium of (i) a first amount or concentration of
ethanolamine at a first point in time and growing said culture;
 (c) optionally adding to the culture of (ii) a second amount or concentration of
ethanolamine at a second point in time and growing said culture; and
(d) retrieving the lactic acid bacteria from said culture medium.

Claim 7 is drawn to a method for treating or reducing the risk of developing a condition or disorder caused by or related to an ethanolamine-utilizing pathogen in a subject in need thereof, the method comprising administering to the subject an effective amount of a lactic acid bacteria that has been induced by ethanolamine during growth.
Claim 11 is drawn to a method for treating or reducing the risk of developing a condition or disorder caused by or related to an ethanolamine-utilizing pathogen in a subject in need thereof, said method comprising administering to the subject an effective amount of a Lactobacillus reuteri strain capable of utilizing ethanolamine.
The claims require a lactic acid bacteria capable of utilizing ethanolamine, a lactic acid bacteria that has been induced by ethanolamine during growth or a Lactobacillus reuteri strain capable of utilizing ethanolamine.
The specification teaches that ethanolamine is a breakdown product of the membrane phospholipid phosphatidylethanolamine (PE) and is prevalent in the gastrointestinal tract and that ethanolamine can be used as a source of nitrogen (and sometimes carbon) by bacteria capable of catabolizing this compound. This capability has been associated with important gastrointestinal pathogens, including for example enterohemorrhagic Escherichia coli O0157:H7 (EHEC) and ethanolamine might also be a signal for the bacteria to initiate its virulence program.
The specification teaches that it is not an easy task to find a new antibiotic therapy since most pathogenic bacteria have developed clever ways to stay persistent and to take advantage of the host microenvironment in different situations. For example, the pathogenic bacteria Salmonella typhimurium shows a unique growth advantage over other bacteria since they can utilize ethanolamine, which is a substance that is released by the host tissue cells in the inflamed gut. However, up until now, it was not believed, or at least not shown, that ethanolamine could be utilized by beneficial bacteria.
The specification teaches that the present invention resides in the  surprisingly finding that some lactic acid bacteria are able to utilize ethanolamine as a substrate and that without wishing to be bound by theory, this finding appears to provide a means for such bacteria to compete with pathogenic bacteria utilizing the same substrate.
See page 2-4 of the specification.
The specification discloses two novel strains of lactic acid bacteria i.e. Lactobacillus reuteri DSM 27131 and Lactobacillus reuteri DSM 32465 which were selected to be capable of utilizing ethanolamine. See Figures 1-3 and  page 7. DSM 32465 strain is an improvement of DSM 27131 and is more tolerant to porcine bile. DSM 27131 completely inhibited the growth of the ethanolamine utilizing C. difficile. See page 21-22.
The specification does not describe any other ethanolamine utilizing lactic acid bacteria apart from  Lactobacillus reuteri DSM 27131 and Lactobacillus reuteri DSM 32465.
The description of  Lactobacillus reuteri DSM 27131 and Lactobacillus reuteri DSM 32465 is not representative of the genus of lactic acid bacteria that utilized ethanolamine. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)
The specification discloses that up until now, it was not believed, or at least not shown, that ethanolamine could be utilized by beneficial bacteria. Even though the specification discloses screening methods for finding lactic acid bacteria that utilizes ethanolamine, the written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  See MPEP 2163.02. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  
In view of the above considerations, Applicants as of the effective filing date were not in possession of the genus of lactic acid bacteria capable of utilizing ethanolamine or capable of being inducible by ethanolamine and wherein member of said genus are capable of treating or reducing the risk of developing a condition or disorder caused by or related to an ethanolamine utilizing pathogen.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5 recites the limitation "the lactic acid bacteria capable of utilizing ethanolamine”.  There is insufficient antecedent basis for this limitation in the claim because there is no prior mention of a lactic acid bacteria capable of utilizing ethanolamine.


Status of the Claims

Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645